\OOO\]O`\U`l-BU~)[\))_\

l\)l\)t\)t\)l\)l\)x\)t\)l\)
oo\ic\w.s:w_w~o;'o_‘o:g;:§§:;

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: §)\% /QR;// \G:%}$

 

 

UNITED STATES OF AMERICA,
Plaintiff,
…\\& G`\M\ \\M§WL <8 . . .§§ <e), <1))
Defendant
I.
A ( ) On motion of the Government in a case that involves:

1. ( ) a crime of violence, a Violation 0f 18 U.S.C. § 1591, or an
offense listed in 18 U.S.C. § 2332b(g)(5)(B) for Which a
maximum term of imprisonment of ten years or more is
prescribed

2 ( ) an`offense for Which the maximum sentence is life
imprisonment or death.

3 ( ) an offense for Which a maximum term of imprisonment of ten

years or more is prescribed in the Controlled Substances Act,
the Controlled Substances Import and Export Aet, or the

Maritime Drug Law Enforcement Act.

 

\OOO\]O\U!'-l>b~)[\))-‘

wr\)wl\)-c\)l\)r\)l\)r\)»-\
oo\zo\mewl\)»-o\o§:ig;;$§:;

 

4. ( ) any felony if defendant has been convicted of two or more
offenses described above, two or more state or local offenses
that Would have been offenses described above if a
circumstance giving rise to federal jurisdiction had existed, or a
combination of such offenses..

5. ( ) any felony that is not otherwise a crime of violence that
involves a minor victim, or that involves possession or use of a
firearm or destructive device or any other dangerous Weapon,

or that involves a failure to register under 18 U.S.C § 2250.

On motion ()6 by the Government / ( ) of the Court sua Sponz‘e in a case

that involves:
l. (>Q a serious risk defendant Will flee.
2. ( ) a serious risk defendant Will:
a. ( ) obstruct or attempt to obstruct justice.
b. ( ) threaten, injure or intimidate a prospective Witness or

juror, or attempt to do so.
The Government ( ) is / ( )()’ is not entitled to a rebuttable presumption that
no condition or combination of conditions Will reasonably assure
defendant’s appearance as required and the safety or any person or the

community

II.

The Court finds that no condition or combination of conditions vvill

reasonably assure:

. ()<) the appearance of defendant as required

()é the safety of any person'or the community

 

\OOO\]O\U!-(>wl\)*_‘

l\)l\)l\)l\)l\)t\)l\)l\)l\)~
oo\)c\w.l>wc\)~o\o:o;:;;;§§:§

 

come

III.
The Court has considered:
the nature and circumstances of the offense(s) charged;
the Weight of the evidence against defendant;
the history and characteristics of defendant; and
the nature and seriousness of the danger to any person or the community

that Would be posed by defendant’s release.
IV.
The Court has considered all the evidence proffered and presented at the

hearing, the arguments and/or statements of counsel, and the Pretrial Services

Report and recommendation

V.
The Court concludes:

Qé Defendant poses a serious flight risk based on:

()0 information in Pretrial Services Report and Recommendation

(X) other: L//"’ ("/1`/`¢"\ f’f/`A`W\°\

 

 

(2@ Defendant poses a risk to the safety of other persons and the

community based on:

06 information in Pretrial Services Report and Recommendation

(X) other:

 

 

 

( ) A serious risk exists that defendant Will:
( ) obstruct or attempt to obstruct justice,

2. ( ) threaten, injure, or'intimidate a Witness/juror, or attempt to do so,

 

\ooo\)o\u]'.i>.wl\)»-

l\)[\)[\.)[\)l\.)l\)l\)[\)l\)t-*
womwrsww~c>\o§:i§§§$§$:;

 

.W

DATED: glath 13, Z@/L(

based on:

 

 

 

 

( ) Defendant has not rebutted by sufficient evidence to the contrary the
presumption provided in 18 U.S.C. § 3 l42(e) that no condition or
combination of conditions Will reasonably assure the appearance of
defendant as required

( ) Defendant has not rebutted by sufficient evidence to the contrary the
presumption provided in 18 U.S.C. § 3142(e) that no condition or
combination of conditions Will reasonably assure the safety of any
other person and the community

VI.

lT IS THEREF()RE ORDERED that defendant be detained prior to trial.

IT IS FURTHER ORDERED that defendant be committed to the custody of

the Attorney General for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal

IT IS FURTHER ORDERED that defendant be afforded reasonable

opportunity for private consultation With counsel.

IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of an attorney for the Government, the person in charge of the

corrections facility in Which defendant is confined deliver defendant to a

United States Marshal for the purpose of an appearance in connection With a

court proceeding

 

SHERI PYl\/I
United States Magistrate Judge

 

